Citation Nr: 1034030	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-39 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk





INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1962 until December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service connection 
for hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate hearing loss for 
VA purposes was apparent during active service or developed as a 
result of an established event, injury, or disease during active 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active service, 
and incurrence of sensorineural hearing loss is not presumed.  
See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159. 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  This information was provided to the Veteran by 
correspondence in December 2008 and March 2009.  The letters 
informed the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's service medical records and all relevant VA 
audiological records showing the state of his claimed hearing 
loss have been obtained and associated with the claims file.  
Therefore, the Board finds that any failure on the part of the VA 
to further notify the Veteran regarding evidence to be secured by 
the VA, and evidence to be secured by the Veteran, is harmless.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   
Accordingly, the Board finds the available medical evidence is 
sufficient for an adequate determination, and duty to assist and 
notification provisions of the VCAA have been fulfilled.

Further, the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Notice to these matters was provided in 
December 2008 and March 2009.  The notice requirements pertinent 
to the issues on appeal have been met and all identified and 
authorized records relevant to these matters have been requested 
or obtained.  

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim.  In this case, the 
Board is of the opinion that an additional VA examination is not 
required.  See 38 C.F.R. § 3.159(c)(4)(i).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this 
case, as competent medical evidence does not provide any 
indication that the Veteran's has a current hearing loss 
disability for VA purposes.  As the Veteran's VA treatment 
records have been associated with the claims file, the Board 
finds that there is sufficient competent medical evidence of 
record to make a decision on the claim.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

Service connection shall be granted to a Veteran if the Veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and an 
organic disease of the nervous system (sensorineural hearing 
loss), although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2009).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran does 
not have a hearing loss disability for VA compensation purposes 
recorded during service, service connection may still be 
established if post-service evidence satisfies the criteria of 38 
C.F.R. § 3.385 and the evidence links the present hearing loss to 
active service.  Id. at 158.  The threshold for normal hearing is 
0 to 20 decibels.  Id. at 157.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 
 Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts in each case and with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or contradiction in the evidence.  See 38 C.F.R. 
§ 3.102 (2009).



Factual Background and Analysis

The Veteran's DD-214 reflects that he served as a Machinist Mate 
(Refrigeration Mechanic) in the Navy.  

Prior to November 1967, service departments used ASA units to 
record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units.  For purposes 
of comparison between the service audiometric data and more 
recent VA audiometric data, the table below shows the ASA 
measurements recorded in service, with the comparable ISO (ANSI) 
measurements in adjacent parentheses.  

At the time of the veteran's December 1962 enlistment physical 
examination, pure tone thresholds, in decibels, were noted as 
follows:
 

HERTZ

500
1000
2000
3000
4000
6000
For ISO 
add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
10 (25)
5 (15)
0 (10)
N/A
-5 (0)
N/A
LEFT
10 (25)
5 (15)
0 (10)
N/A
-5 (0)
N/A

Available service treatment records are silent for any complaints 
or findings relating to hearing loss. 

In a December 1966 separation examination, the examiner noted 
normal ears and hearing acuity on whispered voice testing was 
reported as 15/15 bilaterally.  Service treatment records do not 
indicate any problems with the Veteran's ears while in-service.  

During a March 1993 VA rating examination for an unrelated claim, 
the examiner considered the Veteran's ears normal.

Correspondence dated November 2008 from C.A.F., a private 
audiologist, reported that the Veteran presented with complaints 
of hearing loss and tinnitus.  A November 2008 audiogram, 
conducted by Dr. F., revealed pure tone thresholds, in decibels, 
as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
15
25
35
LEFT
20
25
20
30
35

Dr. F. stated that the Veteran's audiologic pure tone test 
results indicated a mild high frequency sensorineural hearing 
loss bilaterally.  He also reported maximum word recognition 
scores were 100-percent bilaterally and tympanograms were Type A 
normal with normal ear canal volumes bilaterally.  Dr. F. 
diagnosed the Veteran with bilateral sensorineural hearing loss 
and tinnitus and opined that it was likely that the Veteran's 
exposure to noise during his military service was the beginning 
of his hearing loss and tinnitus.

In a November 2008 tinnitus questionnaire, the Veteran reported 
exposure to very loud noises during his time in the Navy, 
including refrigerator compressors and engine room noise.  He 
related that he was not given hearing protection during his time 
in service.  The Veteran also stated that he had not been exposed 
to a significant amount of noise while self-employed in various 
odd jobs since his release from active duty. 

The Board finds the Veteran's claimed hearing loss was not 
incurred as a result of an established event, injury, or disease 
during active service.  See 38 C.F.R. § 3.385 (2009).  Here, 
neither the Veteran's service treatment records nor more recent 
the audiograms showed an auditory threshold of 40 decibels or 
greater for any of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz; nor were three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz 26 decibels or greater.  The Veteran's November 
2008 audiological examination noted a 100 percent speech 
recognition score bilaterally which did not fall below the 94 
percent required for VA disability compensation.  Based upon all 
available evidence, any hearing loss incurred does not constitute 
hearing loss disability for VA compensation purposes.  See 38 
C.F.R. § 3.385 (2009).  There is no medical evidence of any 
hearing loss meeting the criteria of 38 C.F.R. § 3.385 such that 
it could be considered a disability for VA purposes.  Congress 
has specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 C.F.R. § 1110.  Hence, in the absence of 
proof of a present diagnosis of any bilateral hearing loss, there 
can be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 143-144 (1992).  

In this case, the Veteran cannot establish a service connection 
claim on the basis of his assertions alone.  The Board has 
carefully considered the Veteran's statements regarding his 
claimed hearing loss.  While the Board does not doubt the 
sincerity of the Veteran's belief that his current claimed 
hearing loss is a result of service noise exposure, these claims 
turn on a medical matter.  Though the Veteran may be competent to 
testify as to the sensory perceptions of his current disorder, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  Lay persons are limited to attesting to 
factual matters of which they have first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a 
layperson without the appropriate medical training or expertise, 
the Veteran is not competent to render a probative opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the Veteran's assertions 
in this regard do not constitute persuasive evidence in support 
of the claims for service connection.

The Board has considered whether service connection for hearing 
loss could be established on a presumptive basis.  To establish 
service connection for a disability on a presumptive basis, the 
disability must manifest itself to a compensable degree within 
one year of the Veteran leaving active duty.  See 38 C.F.R. §§ 
3.307, 3.309 (2009).  In this case, the Veteran made no 
complaints related to hearing loss during his separation 
examination in December 1966, and his first recorded complaint of 
record of hearing loss was not until November 2008.  No medical 
evidence demonstrates that the Veteran experienced hearing loss 
to a compensable level within a year after her discharge from 
active duty.  Therefore, service connection for hearing loss 
cannot be established on a presumptive basis.

When all the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The preponderance of the evidence is against 
the claim. 


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


